Citation Nr: 0416743	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  01-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependents' educational assistance under 
38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
including periods from November 1942 to February 1946, and 
from January 1951 to December 1965.  He died in January 2000, 
and the appellant is his widow.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claims.

2.  The veteran died in January 2000, at the age of 77; the 
certificate of death listed end-stage liver disease as the 
cause of death, with July 1999 listed as the onset of this 
condition; the veteran was found to have Hepatitis C in the 
early 1990's, and he subsequently developed cirrhosis of the 
liver. 

3.  The veteran was not service connected for any 
disabilities during his lifetime.

4.  The weight of the medical evidence of record is against a 
finding that hepatitis C, cirrhosis of the liver, or any 
other chronic liver disease had its onset during or was 
etiologically related to the veteran's periods of service.

5.  The veteran was honorably discharged from active duty.  
He did not die as a result of a service-connected disability 
and was not entitled to a permanent and total disability 
rating at the time of his death.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  Eligibility for Dependents' Educational Assistance is not 
established.  38 U.S.C.A. § 3500 et seq. (West 2002); 38 
C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The appellant was notified in the December 2000 statement of 
the case (SOC) of the criteria for service connection for 
cause of death and DEA benefits.  The appellant has been 
adequately informed as to the type of evidence that would 
help substantiate her claims.  In a March 2001 letter, the 
Board informed the appellant of the provisions of the VCAA as 
well as the type of evidence necessary to substantiate her 
claims, and informed her that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  

Although the appellant has been advised to send any 
additional information or evidence, the above-referenced 
letters did not specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, the initial AOJ decision denying the 
appellant's claim was made prior to the enactment of the 
VCAA.  VCAA notice was not provided to the appellant prior to 
the initial AOJ adjudication denying the claim, and thus, the 
timing of the notice does not comply with the express 
requirements of Pelegrini.  While the Court did not address 
whether, and if so, how, the Secretary can properly cure a 
timing defect, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the appellant.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  Private 
medical records have been obtained, and the Board obtained 
medical opinions from a VA physician and an independent 
medical expert.  The appellant has submitted additional 
argument, but has not identified any additional evidence to 
be obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Service Connection for the Cause of the Veteran's Death

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2003).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Where the veteran served 
continuously for ninety (90) or more days during a period of 
war, and if cirrhosis of the liver became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

The veteran died in January 2000, at the age of 77.  The 
certificate of death listed end-stage liver disease as the 
cause of death, with July 1999 listed as the onset of this 
condition.  The veteran was found to have Hepatitis C in the 
early 1990's, and he subsequently developed cirrhosis of the 
liver.  He had received blood transfusions during heart 
bypass surgery in 1986.  

During his lifetime, the veteran was not service connected 
for any disability.  The appellant contends that his death 
resulted from hepatitis contracted during service, 
specifically when flying MASH flights in Korea in the early 
1950's.  She also contended that the veteran's first wife, 
who had been a nurse in the Army Air Corps, died in January 
1967 of hepatitis; her death certificate lists cirrhosis but 
not hepatitis.  The veteran's service medical records do not 
show any findings related to hepatitis.

An August 2000 statement from K.L.B., M.D., a staff internist 
at the Keesler AFB Medical Center, stated that:

...hepatitis C can have a long indolent 
course prior to causing death.  It is very 
likely, in fact, most likely, that [the 
veteran] contracted Hepatitis C while 
serving on active duty.  The hepatitis C 
slowly caused cirrhosis and then 
ultimately death even though it was years 
later. 

An April 2001 letter from Dr. K.L.B. stated that the veteran:

...died as a result of infection with the 
hepatitis C virus.  It is very likely 
that this virus was contracted during the 
time that [the veteran] was on active 
duty.  Since this is a fairly newly 
discovered virus, there would have been 
no way for physicians at the time of [the 
veteran]'s discharge to know if he was 
infected.  Hepatitis C virus can be 
dormant for years and can slowly destroy 
the liver of its patients.  It was this 
slow destruction of [the veteran]'s liver 
that led directly to his ultimate demise.  
There is no evidence of any other cause 
of his death or of his hepatitis.  

An August 2001 statement from P.J.B., M.D., stated that he 
had treated the veteran since 1997 for evaluation of possible 
cirrhosis.  Dr. P.J.B. stated that hepatitis C had first been 
diagnosed in the veteran at the time of knee replacement 
surgery in 1992, and that the veteran had received blood 
transfusions in 1986.  He noted that prior to 1992 the blood 
supply was not screened for hepatitis C.  He could only say 
that the veteran contracted hepatitis C prior 1992, and that 
it was possible that he may have had chronic hepatitis C for 
many years or even decades prior to the diagnosis in 1992 
without any signs or symptoms.

In an August 2001 statement, E.M.D., M.D., indicated that 
when he treated the veteran in November 1998, the veteran 
reported that the transfusion he received in 1986 was the 
source of his hepatitis C.  Dr. D.'s records did not indicate 
that the veteran had received a blood transfusion on any 
other occasion.

A December 2001 statement from A.L.M., M.B.B.S., reflects 
that the veteran had a "risk factor" for contracting 
hepatitis C in 1986 when he underwent a blood transfusion 
during coronary artery bypass graft, but it was "impossible 
to ascertain with any certainty when he developed his 
hepatitis C."  Dr. M. also stated that it was his opinion 
"that this patient likely developed hepatitis C virus 
infection while on active duty in the military in 1986 or 
prior to that."  However, as noted above, the veteran's 
military service actually ended in 1965.

The Board obtained an opinion dated in May 2002 from M.C.P., 
M.D., the Director of the Hepatology Program at the Boston VA 
Medical Center.  Dr. P. stated that hepatitis C infection was 
the most likely etiology of the veteran's end stage liver 
disease.  It was added that the blood transfusion during 
coronary artery bypass graft was a strong risk factor.  Dr. 
P. would not comment on the relationship of hepatitis to 
active duty in view of the lack of data regarding unprotected 
exposure to blood during service.  

In July 2003, the Board obtained an opinion from an 
independent medical expert, S.Z., M.D.  Dr. Z. stated that it 
was impossible to make any definitive statement on when the 
appellant acquired his hepatitis C infection, but that 
literature suggested that the incidence of hepatitis C 
transmission from blood transfusion is greater than the 
incidence from occupational exposure among health workers, 
and it was entirely possible that the appellant developed 
hepatitis C cirrhosis within 14 years of infection by 
transfusion in 1986.  Dr. Z. noted that measures to protect 
against HCV transmission were not implemented until 1990, and 
that advanced age at the time of infection is a risk for 
hepatic fibrosis (the veteran was 63 years old at the time of 
his blood transfusion).  Dr. Z. stated that a study indicated 
that liver-related mortality could occur in less than two 
decades from the time of infection.  Dr. Z. further stated 
that the significance of the veteran's first wife's death 
from cirrhosis was unclear because there are many causes of 
cirrhosis, there is no evidence that she had viral hepatitis, 
and as a nurse she had her own risk factors for viral 
hepatitis.  Finally, Dr. Z. noted that the comments of Dr. 
K.L.B. with respect to the duration of the veteran's 
hepatitis were based on general concepts of natural history 
of hepatitis C infection and were speculative.

The medical evidence of record shows that the veteran died 
from liver disease related to hepatitis C and cirrhosis of 
the liver.  The hepatitis C was first diagnosed in the early 
1990's.  Medical opinions of record have identified the 
veteran's blood transfusion in 1986 as a likely source of the 
hepatitis C infection.  While Dr. K.L.B. opined that the 
veteran's hepatitis C was likely contracted while he was on 
active duty, his opinion is undercut by his statement that 
"there is no evidence of any other cause of his death or of 
his hepatitis" which indicates that the physician was not 
aware of the veteran's blood transfusion.  Similarly, the 
opinion of Dr. M. "that this patient likely developed 
hepatitis C virus infection while on active duty in the 
military in 1986 or prior to that" is not probative since, 
as noted above, the veteran's military service actually ended 
in 1965.

The Board finds the recent independent medical expert's 
report by Dr. Z. more persuasive, since it is based on a full 
review of the medical record and is supported by citations to 
multiple medical studies supporting its conclusions that 
incidence of hepatitis C transmission from blood transfusion 
is greater than the incidence from occupational exposure 
among health workers, and it was entirely possible that the 
appellant developed hepatitis C cirrhosis within 14 years of 
infection by transfusion in 1986.  

While the record does not contain a definitive answer to the 
question of the source of the veteran's hepatitis C 
infection, the preponderance of the medical evidence points 
to the blood transfusion in 1986, more than 20 years after 
the veteran's final separation from service, as the most 
likely causative agent.  Thus, the preponderance of the 
competent evidence is against the appellant's claim.

Although the appellant contends that the veteran's hepatitis 
was contracted during his second period of service in the 
1950's and 1960's, the Board notes that her opinion as to 
medical matters, no matter how sincere, is without probative 
value because she, as a lay person, is not competent to 
establish a medical diagnosis or etiology, or to draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Because the weight of the medical evidence of record is 
against the appellant's contentions, and because her lay 
statements are not competent to establish the medical 
causation required to support the appellant's claim for 
service connection for the cause of the veteran's death, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim. The evidence is not in equipoise such 
that doubt could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002).  Consequently, the Board must 
deny the appellant's claim for service connection for the 
cause of the veteran's death.


Dependents' Educational Assistance under 38 U.S.C. Chapter 35

For the purposes of Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under conditions other then 
dishonorable, and had a permanent and total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of the service-connected disability. 
See 38 C.F.R. § 3.807(a) (2003).  In this case, the veteran 
was honorably discharged from active duty.  However, he did 
not have a permanent and total service-connected disability 
at the time of his death, and as decided above, the cause of 
the veteran's death was not service connected.  Accordingly, 
the Board finds that the appellant has not met the conditions 
for eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



